Case 1:20-cv-09586-LAK Document 47 Filed 02/12/21 Page 1 of 1
BEN B. RUBINOWITZ RLIBI N OWITZ

pen GAIR GAIR |stoom
Somimetvancear — CONASON|HERSHENHORN _
RICHARD M, STEIGMAN STEIGMAN & MACKAUF

DIANA M. A. CARNEMOLLA*
PETER J. SAGHIR
MARIJO C. ADIMEY*

 

Counselors at Law New Jersey Office
CHRISTOPHER J. DONADIO*
DANIEL L. BROOK, MD, JD 80 Pine STREET, 34TH FLOOR OnE GaTEway CENTER. STE. 2600
RACHEL L. JACOBS New York, NY 10005 Hoc Bi eae
JAMES S. RUBINOWITZ TEL: 212-943-1090 TEL: 973-645-0581
DAVID H. LARKIN . FAX: 973-622-8160
Fax: 212-425-7513

MICHELLE L. LEVINE
ALLAN ZELIKOVIC www. gairgair.com * MEMBER OF N.Y. & NJ. BARS

ROBERT D. SUNSHINE, MD, F.A.C.S.

February 12, 2021

BY ELECTRONIC FILING
Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

 

Re: Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1.20-cv-09586 (LAK)

Dear Judge Kaplan:

As Your Honor is aware, we represent the plaintiffs, including C.D., in the above-
referenced matter.

We write in opposition to defendant Spacey’s letter motion dated February 12, 2021,
seeking to strike the Declaration of Seymour H. Block, D.O. (“Declaration”). We respectfully
submit that the submission of the Declaration is appropriate under the circumstances. The
Declaration did not add any new facts or arguments but was directly responsive to the argument
made by defendant Spacey that the Declaration of Neil Bonavita, a licensed clinical social
worker, should be disregarded because he is not a medical doctor. Dr. Block, a medical doctor,
concurs with the findings set forth in Mr. Bonavita’s declaration and similarly opines that if C.D.
is required to publicly disclose his name in the litigation he will suffer substantial psychological
harm.

Accordingly, we respectfully request this Court consider the Declaration of Seymour H.
Block, D.O., in further support of C.D.’s motion to proceed by pseudonym.

Respectfully submitted,
GAIR, GAIR, CONASON, RUBINOWITZ, BLOOM,

Li ENPIORN, STEIGMAN & MACKAUF
ee

* Peter J. Saghir
